DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment has cancelled claims 8, 9, 11, 18, and 19 and therefore the objections and 112(b) and 112(d) rejections of those claims are moot and withdrawn.
Applicant has argued that the motivation to combine references form Nijland refers only to Nijland’s umbrella valve having an improved design over other umbrella valves and therefore has not established a rational motivation to combine. Examiner agrees and a new rejection with a new rational has been written.
Regarding claims 7 and 20, applicant has argued that Kiezulas figure 22 fails to show the newly amended feature however, examiner has not relied upon the embodiment shown in figure 11 in writing the rejections. Examiner has relied upon the embodiment shown in figures 12-15 which teach the recited feature of “wherein all portions of the at least one first aperture are spaced from all portions of the at least one second aperture”. Therefore, rejection has been written to address the new limitation.
Regarding claim 12, a new rejection has been written and applicant’s arguments are therefore moot.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the claim depends upon claim 18 which has been cancelled. It is therefore unclear which prior claim the claim should depend upon. In applying art, the limitation has been interpreted as depending upon independent claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1, 4-7, 10, 14, 15, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiezulas (US 2011/0041930 A1) in view of Barber et al. (US 2016/0146364 A1).
Regarding claim 1, Kiezulas discloses an air extractor assembly comprising a housing (Kiezulas 12a), a first valve (Kiezulas 14a) coupled to the housing (see Kiezulas figure 15) and configured to transition from a sealed position to a pressure releasing position in response to a first pressure differential (Kiezulas [0061]) and a second valve (Kiezulas 16a) coupled to the housing (see Kiezulas figure 15) and configured to transition from a sealed position and a pressure releasing position in response to a second pressure differential (Kiezulas [0062]) that is different form the first pressure differential.
Kiezulas is silent regarding the use of umbrella valves.
However, in the same field of valves Barber teaches a check valve structure that comprises an umbrella valve (Barber 20) coupled to a housing (Barber 50) and configured to allow airflow in one direction while blocking airflow in the other direction (Barber [0011]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kiezulas’s air extractor assembly by a simple substitution of Barber’s umbrellas valves for Kiezulas’s hinged valves to produce the predictable result of allowing airflow to exit the air extractor assembly while preventing entry of air through the assembly.
Regarding claim 4, Kiezulas and Barber as applied to claim 1 further teach the umbrella valves (Barber 20) include a stem portion (Barber 41) that extends between the flap (Barber 22) and an enlarged head (Barber 43) disposed on opposite sides of a housing (Barber 52) (see Barber figure 7).
Regarding claim 5¸Kiezulas and Barber as applied to claim 4 further teaches the stem (Barber 41) extends through a bore (Barber 51) in the housing and a plurality of apertures (Barber 54) are distributed circumferentially about the bore (see Barber figure 3).
Regarding claim 6, Kiezulas and Barber as applied to claim 1 teach the first valve (Kiezulas 14a) is configured to transition from the sealed position to the pressure releasing position relative to at least one first aperture (see Kiezulas figure 15) of the housing and the second valve (Kiezulas 16a) is configured to transition from the sealed position to the pressure releasing position relative to a second aperture (see Kiezulas figure 15) of the housing.
Regarding claim 7, Kiezulas and Barber as applied to claim 6 discloses two apertures of equal size (see Kiezulas figure 15) wherein all portions of the first aperture (Kiezulas 204) and a second aperture (Kiezulas 206) are spaced apart from one another and separated by a dividing wall (Kiezulas 202).
However, Kiezulas discloses the sizes of the airflow passages can differ (Kiezulas [0055]) if desired.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kiezulas’ air extractor assembly to utilize a larger first aperture to increase the max flow rate when the first valve opens.
Regarding claim 10¸ Kiezulas and Barber as applied to claim 1 teach the pressure differentials are a pressure difference between a vehicle compartment and surrounding atmosphere (Kiezulas [0054]) and also discloses the air extractor is mounted to a body panel of a vehicle (Kiezulas [0022]). Therefore, the vehicle compartment pressure and surrounding atmosphere pressure will be located on opposite sides of the housing as claimed.
Regarding claim 14, Kiezulas discloses a method of vehicle pressure release comprising in response to a first pressure moving a first valve (Kiezulas 14a) from a sealed position to a pressure releasing position (Kiezulas [0061]) and in response to a second different pressure differential moving a second valve (Kiezulas 16a) from a sealed position to a pressure releasing position (Kiezulas [0062]).
Kiezulas is silent regarding the use of umbrella valves.
However, in the same field of valves Barber teaches a check valve structure that comprises an umbrella valve (Barber 20) coupled to a housing (Barber 50) and configured to allow airflow in one direction while blocking airflow in the other direction (Barber [0011]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kiezulas’s method by a simple substitution of Barber’s umbrellas valves for Kiezulas’s hinged valves to produce the predictable result of allowing airflow to exit the air extractor assembly while preventing entry of air through the assembly.
Regarding claim 15, Kiezulas and Barber as applied to claim 14 further teach the pressure differentials are pressure differences between a vehicle compartment and surrounding atmosphere (Kiezulas [0054]).
Regarding claim 20, Kiezulas and Barber as applied to claim 14 discloses two apertures of equal size (see Kiezulas figure 15) wherein all portions of the first aperture (Kiezulas 204) and a second aperture (Kiezulas 206) are spaced apart from one another and separated by a dividing wall (Kiezulas 202).
However, Kiezulas discloses the sizes of the airflow passages can differ (Kiezulas [0055]) if desired.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kiezulas’ method to utilize a larger first aperture to increase the max flow rate when the first valve opens.
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiezulas (US 2011/0041930 A1) and Barber et al. (US 2016/0146364 A1) as applied to claim 1 above, and further in view of Nijland (US 2008/0185062 A1).
Regarding claim 3, Kiezulas and Barber as applied to claim 1 teaches the size of airflow openings can be changed (Kiezulas [0055]). However, Kiezulas and Barber are silent regarding the maximum diameter of valves.
Nijland teaches umbrella valves (Nijland 14) and further teaches that diameter affects the opening pressure of the valve (Nijland [0030]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to increase the diameter of the first valve to allow larger differences in the opening pressure of the two valves.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiezulas (US 2011/0041930 A1) and Barber et al. (US 2016/0146364 A1) as applied to claim 1 above, and further in view of Ikeda et al. (US 5,167,574).
Regarding claim 12, Kiezulas and Barber as applied to claim 1 are silent regarding a plurality of first and second valves.
However, Ikeda teaches an air extractor assembly comprising a plurality of valves (Ikeda 2) mounted to a housing (Ikeda 1B) in ventilation openings (Ikeda 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kiezulas and Barber’s air extractor to utilize a larger housing with a larger number of ventilation openings and a plurality of each of the first and second valves to increase ventilation area thereby increasing maximum possible airflow through the air extractor.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiezulas (US 2011/0041930 A1) and Barber et al. (US 2016/0146364 A1) as applied to claim 14 above, and further in view of Nijland (US 2008/0185062 A1).
Regarding claim 17, Kiezulas and Barber as applied to claim 14 teaches the size of airflow openings can be changed (Kiezulas [0055]). However, Kiezulas and Barber are silent regarding the maximum diameter of valves.
Nijland teaches umbrella valves (Nijland 14) and further teaches that diameter affects the opening pressure of the valve (Nijland [0030]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to increase the diameter of the first valve to allow larger differences in the opening pressure of the two valves.
Claim  21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiezulas (US 2011/0041930 A1) in view of Barber et al. (US 2016/0146364 A1) and Nijland (US 2008/0185062 A1).
Regarding claim 21, Kiezulas discloses an air extractor assembly comprising a housing (Kiezulas 12a), a first valve (Kiezulas 14a) coupled to the housing (see Kiezulas figure 15) and configured to transition from a sealed position to a pressure releasing position in response to a first pressure differential (Kiezulas [0061]) and a second valve (Kiezulas 16a) coupled to the housing (see Kiezulas figure 15) and configured to transition from a sealed position and a pressure releasing position in response to a second pressure differential (Kiezulas [0062]) that is different form the first pressure differential. the first valve (Kiezulas 14a) is configured to transition from the sealed position to the pressure releasing position relative to at least one first aperture (see Kiezulas figure 15) of the housing and the second valve (Kiezulas 16a) is configured to transition from the sealed position to the pressure releasing position relative to a second aperture (see Kiezulas figure 15) of the housing. Kiezulas further teaches the two valves are situated in two apertures of equal size (see Kiezulas figure 15) wherein all portions of the first aperture (Kiezulas 204) and a second aperture (Kiezulas 206) are spaced apart from one another and separated by a dividing wall (Kiezulas 202).
However, Kiezulas discloses the sizes of the airflow passages can differ (Kiezulas [0055]) if desired.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kiezulas’ air extractor assembly to utilize a larger first aperture to increase the max flow rate when the first valve opens.
Kiezulas is silent regarding the use of umbrella valves and their diameter.
However, in the same field of valves Barber teaches a check valve structure that comprises an umbrella valve (Barber 20) coupled to a housing (Barber 50) and configured to allow airflow in one direction while blocking airflow in the other direction (Barber [0011]). Barber further teaches a plurality of apertures (Barber 54) are distributed circumferentially about the bore (see Barber figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kiezulas’s air extractor assembly by a simple substitution of Barber’s umbrellas valves and plurality of circumferentially distributed apertures for Kiezulas’s hinged valves and opening assembly to produce the predictable result of allowing airflow to exit the air extractor assembly while preventing entry of air through the assembly.
Nijland teaches umbrella valves (Nijland 14) and further teaches that diameter affects the opening pressure of the valve (Nijland [0030]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to increase the diameter of the first valve to allow larger differences in the opening pressure of the two valves.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762       

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762